Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2019/0131716).
Regarding claim 1, Xue discloses in Figure 2 and pars. 0074-0090, a device comprising:
shell (housing 1) comprising a first side, a second side, a third side, and a fourth side, the first
side and the opposite second side being shorter than the third side and the opposite fourth side; and
an antenna disposed in the shell, the antenna comprising a conducting band;
an antenna socket (3) attached to the conducting band at a first position (via 3);
a first connection (via 5) linking the conducting band to earth through a first inductor (pars.
0086-0090) attached at a second position (via 5);
a second connection (via 7) linking the conducting band to earth through a first variable
capacitor of adjustable capacitance (pars. 0086-0090), the second connection being attached at a third
position (via 7), wherein the first position (3) is between the second position (5) and the third position
(7); and
a third connection (via 6) linking the conducting band to earth through only a second inductor (see par. 0078) attached at fourth position (via 6), wherein the fourth position (6) is disposed between 
Xue does not disclose the inductance value of the second inductor being at least five times greater than the inductance value of the first inductor. However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set or select a desirable inductance value of each inductor to achieve maximize operating efficiency of the antenna. Therefore to employ having the inductance values as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, Xue discloses every feature of claimed invention as expressly recited in claim 1, except for wherein a first distance between the first position and the fourth position is greater than a second distance between the fourth position and the third position. However, such difference is not patentable. Xue discloses in par. 0085, the position can be flexibly adjusted according to a specific situation. It would have been obvious to one having ordinary skill in the art before the time the invention was made to adjust the positions to achieve desired the radiation characteristic for the antenna. Therefore, to employ having the first distances and the second distances as claimed invention would have been obvious to person skill in the art.
Regarding claims 3-4 and 6-8, as applied to claim 1, Xue discloses in Figures 2, 6 and pars. 0014,
0018, 0096-0099, wherein the conducting band overhangs the first side and extends partially over the lateral edges along the third and the fourth sides (see par. 0018); wherein the second connection further comprises a third inductor coupling the first variable capacitor to the earth (see par. 0014); wherein the antenna comprises a short-circuited quarter-wave antenna (see par. 0096); wherein the antenna comprises passbands in the range lying between about 700 MHz and 2.7 GHz; or wherein the antenna comprises passbands in the range lying between about 470 MHz and 3GHz.
Regarding claim 22, Xue discloses in Figure 2 and par. 0078, an antenna comprising: 

an antenna socket (3) attached to the conducting band at a first position; a first connection linking (5) the conducting band to earth through a first inductor attached at a second position;
a second connection (6) linking the conducting band to earth through a first variable capacitor of adjustable capacitance, the second connection being attached at a third position, wherein the first position is between the second position and the third position; and
a third connection linking (7) the conducting band to earth through a second inductor attached at fourth position, wherein the fourth position is disposed between the first position and the third position, wherein the antenna comprises a short-circuited quarter-wave antenna having passbands in the range lying between about 700 MHz and 2.7 GHz.
Xue does not disclose wherein the inductance value of the second inductor is at least five times greater than the inductance value of the first inductor. However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set or select a desirable inductance value of each inductor to achieve maximize operating efficiency of the antenna. Therefore to employ having the inductance values as claimed invention would have been obvious to person skill in the art.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 20100022197) in view of Xue et al.
Regarding claims 9-10, Kato discloses in Figure 16, a portable telecommunication device comprising: a switch (144) coupled to an electronic circuit (151) configured to generate and receive signals; a filter (321-323) coupled to the switch (144); an antenna switch (146) coupled to the filter; an antenna (101,102) coupled to the antenna switch (146), and a frequency adjustment circuit (110A, HOB) coupled between the antenna (101,102) and the antenna switch (146).
Kato does not disclose the antenna according to claims 1-8 and 11-19.
.
Allowable Subject Matter
Claims 11-14, 15 and 17-21 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-10 have been considered but are not persuasive for the reasons as disclosed in the body of the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845